Citation Nr: 0025697	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Determination of an initial rating for service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

The veteran had active service from June 1957 to June 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for PTSD 
and assigned a 30 percent evaluation, and also denied claims 
of entitlement to service connection for a heart disorder 
secondary to PTSD, and of entitlement to increased 
evaluations for an ear disability and a foot disability.  

This case was remanded in October 1998 for additional 
development and has been returned to the Board for appellate 
review. 


FINDING OF FACT

1.  During the period from October 12, 1995 to December 11, 
1995, and since February 9, 2000, the veteran's service-
connected PTSD has been manifested by severe social 
industrial impairment and occupational and social impairment 
with deficiencies in most areas.

2.  From December 12, 1995 to February 8, 2000, the veteran's 
service-connected PTSD was manifested by total social and 
industrial impairment.  


CONCLUSIONS OF LAW

1.  During the period from October 12, 1995 to December 11, 
1995, and since February 9, 2000, the schedular criteria for 
a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.102, 4.7, 4.130, 
4.132, Diagnostic Code 9411 (1996 & 1999); Fenderson v. West, 
12 Vet. App. 119 (1999).

2.  From December 12, 1995 to February 8, 2000, the schedular 
criteria for a 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§  3.102, 
4.7, 4.130, 4.132, Diagnostic Code 9411 (1996 & 1999); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current 30 percent 
evaluation for PTSD does not accurately reflect the severity 
of his disability.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).

Under the regulations in effect when the appeal arose, a 30 
percent evaluation for PTSD is warranted for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411 (1996).  The Board notes here that VA's General 
Counsel has defined definite as "more than moderate but less 
than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  

A 50 percent evaluation for PTSD is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  The next higher 
rating of 70 percent is for application when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
The highest rating of 100 percent is for application when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code (DC) 
9411 (1996).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including anxiety disorder, as set forth at 61 Fed. Reg. 
52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  
Where the law or regulations change while a claim is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Both the old and the new 
criteria for rating anxiety disorder must therefore be 
considered.  However, this change in the regulations does not 
apply prior to November 7, 1996.  38 U.S.C.A. § 5110(g) (West 
1991).  

Under 38 C.F.R. § 4.130, DC 9411 (1999), a 30 percent 
evaluation is warranted for generalized anxiety disorder 
resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
VA treatment records from May 1995 noted that the veteran 
complained of flashbacks and nightmares of Vietnam, poor 
sleep, anger control problems, increased irritability, and 
bouts of depression.  He was fearful of harming himself and 
others, and had thoughts of suicide, with no plan, and no 
homicidal ideation.  The diagnostic impression was 
depression.  In June 1995, the diagnosis was PTSD.  An 
undated biopsychosocial intake study reported that the 
veteran reported feelings of depression, irritability and 
anxiety.  He complained of sleeplessness and very occasional 
nightmares of combat.  His appetite was within normal limits, 
his energy level was high, he reported poor concentration and 
worsening memory problems, and he also reported occasional 
flashbacks.  He said that he had thoughts of suicide but 
denied any homicidal ideation.  

He was described as unusually energetic, polite and 
talkative, and his speech was rapid and loud.  He described 
his mood as depressed and he was restless and fidgety during 
the interview.  He complained of trouble with his memory.  
The diagnosis was PTSD, chronic, moderate, and his Global 
Assessment of Functioning (GAF) score was 55, which the 
treating psychologist noted indicated moderate symptoms.  
Treatment records from September 1995 provided an impression 
of PTSD, chronic, moderate.  An October 1995 entry noted that 
the veteran had frequent nightmares and flashbacks and 
decreased concentration and memory.  He had been unable to 
work for the past year due to chest pains.  He was irritable, 
anxious, "fidgety" and volatile, he had a depressed and 
angry mood, his speech was rapid, and his voice was loud.  He 
reported intrusive thoughts of combat.  He was alert and 
oriented.  The diagnosis was PTSD, chronic, severe, and he 
was assigned a GAF score of 45.  

An October 1995 VA examination report noted that the veteran 
was "fully retired," and that he lived at home with his 
wife of 17 years.  He would spend his days playing with his 
granddaughter and teaching her to use the computer, and he 
also enjoyed fishing, camping, and swimming.  He would 
occasionally go grocery shopping but did not shop at big 
malls because he had an aversion to crowds.  He was not a 
member of any organizations for the same reason.  The 
examiner described the veteran's life as "pretty sheltered 
in that he is withdrawn and spends most of his time with his 
wife, daughter, and granddaughter."  The veteran said that 
his good relationship with his wife and children kept him 
going.

The veteran complained of flashbacks, generally while 
sleeping at night, and of feeling jumpy, edgy and violent.  
He also complained of having difficulty sleeping, of being 
nervous and of having mood swings from being depressed and 
irritable to being in a good mood.  He said that he sometimes 
wanted to avoid everybody.  He reported a history of a 
suicide attempt prior to his entry into service, but denied 
any attempts since service, although he would think of 
suicide on occasion.  He felt that he had a difficult time 
handling stress and had lost interest in many activities.  He 
had feelings of survivor's guilt, as well as guilt for 
certain actions in service.  He denied hearing any voices.  

Objectively, the veteran was described as alert, oriented, 
and cooperative.  He was extremely anxious and very 
talkative, and appeared very jittery and restless, taking 
deep breaths during the interview.  His speech was coherent, 
relevant, and logical, and he was responsive to questions 
posed to him.  When talking about certain events in Vietnam, 
he was visibly disturbed, but when talking about his 
grandchild, he was able to smile and express some warm 
emotions.  His affect was controlled and his mood was anxious 
and somewhat depressed.  He was not delusional and was in 
good contact with reality, there were no hallucinations, and 
he was not psychotic.  His memory was intact, but he said 
that his concentration was poor at times when he becomes 
anxious.  Judgment and insight were intact and he retained a 
fairly good degree of abstract reasoning.  The diagnosis was 
PTSD, chronic, delayed.  

The veteran received another VA examination in December 1995.  
He complained of mood swings, depression, anxiety, 
irritability, flashbacks, and difficulty sleeping.  He 
described himself as jumpy.  He denied any history of violent 
ideas or hallucinations, but complained of difficulties with 
concentration and memory.  The examiner, however, commented 
that the veteran had a good memory.  The veteran said that 
his wife was very supportive of him.  He was described as 
alert, oriented, cooperative, and quite friendly.  He was 
also extremely anxious and had some pressured speech.  He was 
talkative, restless, fidgety, and jittery, his speech was 
coherent, relevant, and logical, and he was responsive to 
questions.  He was not psychotic, he was in good contact with 
reality, his mood was anxious, and his affect was controlled.  
He said that his anger and anxiety were much better due to 
medication.  Judgment and insight were intact, abstract 
reasoning was "fairly good," he had low self esteem and 
survival guilt and guilt about certain actions in service.  
He was diagnosed with PTSD, chronic, delayed.

Based on the above evidence, and on the veteran's service 
records that revealed that he was involved in combat, the RO, 
in March 1996, granted service connection for PTSD and 
assigned a 30 percent evaluation, effective October 1995.  

VA treatment records from November 1995 to June 1996 noted an 
impression of PTSD, chronic, severe.  In December 1995, the 
veteran was assessed a GAF of 46 and was described as 
unemployable.  In January 1996, the veteran was reported to 
be enjoying the his role in raising children that the couple 
had taken in.  In April 1996 the veteran's wife lost her job 
and the veteran stated that he was happy that he could be 
emotionally supportive of her.  Treatment records from later 
that month noted that the foster children had been returned 
to the foster home.  The veteran complained of being able to 
sleep only four and-a-half to five hours a night, he had 
decreased motivation, decreased energy and decreased libido.  
His mood was fair and he was irritable and discouraged.  He 
denied suicidal ideation.  He reported that he tended to 
isolate himself.  His speech was somewhat rambling, although 
initially goal-directed.  The diagnosis was PTSD, chronic, 
severe, with depression secondary to PTSD.  The treating 
physician wrote that the veteran was unemployable due to his 
poor health.  His GAF was assessed at 41.  A May 1996 entry 
noted that the veteran was unemployable due to "reliability 
[sic] and inflexibility, as well as major relationship 
problems."  

In June 1996, the veteran complained of poor memory of recent 
events, poor concentration, and of feeling isolated.  His 
speech was rapid and goal directed.  He reported frustration 
with life, rating his mood as a five out of ten, and denied 
any suicidal ideation.  The treating physician gave a 
diagnosis of PTSD, chronic, severe, and said that the 
disorder interfered with employment and relationships.  The 
veteran was assessed a GAF of 45.  In January 1997 he 
complained of poor sleep.  His mood and affect were described 
as irritable, worried, negative, and angry.  He had moderate 
to severe anxiety, he avoided others, and his speech was 
detailed, loud and circumstantial.  He rated his mood as a 
four out of ten, and denied suicidal ideation.  The diagnosis 
was PTSD, chronic, severe, with depression, and he was 
described as unemployable.  In March 1997 he was described as 
unemployable due to the severity of his symptoms.  Treatment 
records noted that PTSD affected his relationships with his 
wife, children, and grandchildren.  

At his March 1997 personal hearing, the veteran testified 
that if he does not take his medication he gets violent.  The 
remainder of his testimony was in connection with his claim 
for service connection for a heart disorder.

In July 1997, the veteran reported feeling suicidal.  He also 
reported feeling overwhelmed by raising a young girl and not 
having enough energy to meet the task.  The veteran's wife, 
however, had plans to adopt two more children.  The treatment 
records noted that the veteran had added a new coping skill 
by developing a technique to control his chest pains, but the 
treating physician stated that "I do believe he is 
unemployable due to his unkempt appearance as well as his 
problems in getting along with people."  Between September 
and November 1997, the veteran was reportedly in good spirits 
and happy caring for three children.  He was also rebuilding 
the interior of a mobile home and reported enjoying 
carpentry.  

In December 1997, the veteran sought inpatient treatment for 
his PTSD.  The veteran reported feeling detached from others, 
with anhedonia, poor sleep, increased anger, irritability, 
poor concentration, increased startle response and feeling on 
guard all of the time.  He reported dissociative symptoms, 
usually in the context of a flashback.  He denied any post-
service suicide attempts, but did report having suicidal 
ideation on numerous occasions.  He denied homicidal 
ideation.  He also reported having panic attacks as well as a 
fluctuating mood that varied from feeling good at times to 
feeling extremely depressed at other times.  He had feelings 
of worthlessness and hopelessness, decreased appetite, and 
decreased libido.  
The veteran was cooperative, alert, and oriented in all 
spheres.  His affect was not mood congruent as he would laugh 
spontaneously and inappropriately.  He was anxious and 
depressed.  He had a restricted range of affect and had 
difficulty showing his emotions.  He denied auditory 
hallucinations but indicated that he did have visual 
hallucinations.  His concentration was fair, his judgment and 
insight were impaired, he denied thought insertion or 
broadcasting, and denied paranoia.  He talked in a loud and 
boisterous voice throughout the interview but the treating 
physician noted that this might be due to his significant 
hearing loss.  The veteran was given an Axis I diagnosis of 
PTSD, chronic, severe, and he was assessed a GAF of 30.  

Psychological testing revealed that the veteran was suffering 
from severe depression and severe anxiety, and had difficulty 
managing his anger.  He was reportedly capable of 
conventional reality testing, but his thinking was also 
characterized by  strong persecutory ideation, mental 
confusion, and ideas of reference.  The testing was 
suggestive of serious stresses upon the integrity of the 
veteran's thinking capacity.  His personality testing was 
suggestive of poor regulation of impulse control.  He was 
also described as having fair social skills and the treating 
psychologist noted that, relative to many veteran's diagnosed 
with PTSD, the veteran was willing to engage others, although 
such interactions were still fraught with anxiety.  

Records from the Wichita Vet Center, from September 1998 to 
January 2000, revealed that the veteran continued to receive 
group and individual counseling and therapy.  PTSD was 
described as chronic and severe.  A mental status evaluation 
report dated in September 1998 noted that his manner was 
friendly and cooperative, his speech was appropriate, he was 
oriented to time, place and person, his memory was impaired, 
he was relaxed and at ease and his judgment was fair.  He 
denied any delusions or hallucinations, but did report 
disorganized thinking.  His appetite was average, he had 
trouble staying asleep, he reported a loss of libido, his 
energy level was average, and he denied homicidal or suicidal 
ideation.  The report noted that the veteran was unable to 
work primarily due to his serious heart condition.  

In January 2000 the veteran complained of depression, anger, 
isolation, nightmares and heightened startle response.  The 
veteran reported that he was no longer able to enjoy 
activities such as camping, boating, and fishing due to 
increased anxiety and hypervigilance.  He further reported 
getting frustrated in dealing with the children in his house.  
In addition, he had difficulty sharing his feelings.  He 
described having short-term memory impairment in that he was 
able to remember locations and work-like procedures, but was 
only able to follow instructions if they were written down.  
He further reported that stress and intrusive thoughts would 
interrupt his concentration.  He was unable to interact with 
the general public and had difficulty maintaining socially 
appropriate behavior.  He had difficulty responding to 
changes in the work environment, and did not have the ability 
to set realistic goals, or to make plans independently of 
others.  He was reportedly able to handle the routine of the 
home, but when placed in an unpredictable situation, his 
functioning was much lower.  

The veteran was given another VA examination in February 
2000.  The veteran stated that, due to his heart condition, 
he was unable to work and was drawing social security 
disability.  He reported having difficulty sleeping, and 
would wake up every two hours or so.  He further reported 
having trouble with his temper, but said that this had 
improved.  He said that he would watch younger children at 
home by himself while his wife worked.  He denied any social 
outlets outside the family, but he was active in certain 
hobbies such as fishing, camping, and woodworking.  He 
complained of recent blackouts but he was not sure whether 
these were related to his psychiatric disability.  He also 
complained of intrusive thoughts of Vietnam, generally 
occurring once a day, but he indicated that these were no 
longer very bothersome.  

The veteran was cooperative and friendly, his eye contact was 
good, his psychomotor activity was normal, his mood was 
euthymic, his affect was anxious, his speech was clear and 
coherent, the rate and flow of speech was within normal 
limits, and his thoughts were logical and goal directed.  
There was no evidence of hallucinations or delusions, he was 
alert and oriented in all spheres, his judgment and insight 
were fair but his abstract reasoning was poor.  He denied any 
suicidal or homicidal ideation.  He complained of short term 
memory loss.  He exhibited no obsessive or ritualistic 
behavior.  He reported having panic attacks but the examiner 
felt that these were more akin to anxiety attacks.  He had no 
problems with impulse control but he did complain of a 
depressed mood or irritability once or twice a week.  He 
further indicated that he has recently been able to control 
his hyperstartle response somewhat, in that he no longer 
strikes out when startled.  

The examiner diagnosed chronic PTSD and assessed a GAF of 60.  
The examiner explained that such a score was considered 
appropriate because the veteran did not have panic attacks 
but did have anxiety attacks, his inability to work was due 
to his heart condition, but he was able to care for three 
children during the day, by himself.  The examiner commented 
that the veteran had some difficulty with crowds, but was 
able to occasionally go grocery shopping by himself and to go 
out to restaurants with his wife.  In addition, the examiner 
noted, the veteran actively pursued his hobbies, and he was 
able to keep two appointments a week at the Vet's Center, as 
well as keep other appointments at the mental health clinic 
and for his physical ailments.  Finally, the examiner noted 
that the veteran's anger outbursts had decreased.  The 
examiner concluded that the veteran was benefiting from his 
medications and from his therapy.  The examiner did indicate 
that the veteran could be minimizing his symptoms and that, 
if so, the GAF could be lower.  

Following a careful review of the evidence, the Board finds 
that the evidence supports a 70 percent evaluation for PTSD 
from October 12, 1995 to December 11, 1995; and since 
February 9, 2000.  The Board notes that, while the most 
recent VA examination resulted in a GAF scale score of 60, 
the treatment records dated during the first period 
consistently described the veteran's PTSD as severe, and, as 
explained below, the evidence as a whole shows such severe 
social and industrial impairment during the first period of 
time, and since February 9, 2000.  These findings most 
closely approximate the criteria for a 70 percent evaluation 
under the old regulations which call for severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people, and severe impairment in the 
ability to obtain or retain employment.  

The Board also finds that the veteran's service-connected 
PTSD was manifested by total social and industrial impairment 
from December 12, 1995 to February 8, 2000.  In support of 
the latter conclusion, the Board notes that GAF scores 
between 30 and 46 were assessed during that time, along with 
several physicians' opinions that the veteran was 
unemployable essentially due to his psychiatric impairment.  
(GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF of 21-30 indicates that "behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment . . . OR inability to 
function in almost all areas."  DSM-IV.  A GAF of 31-40 
denotes "some impairment in reality testing or communication 
. . . OR major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood." Id.  
A 41-50 score denotes "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning."  
Id.)

The Board finds further, however, that the preponderance of 
the evidence is against an evaluation in excess of 70 
percent, whether under the old or the new regulatory 
criteria, from October 12, 1995 to December 11, 1995; and 
since February 9, 2000.  As regards the old regulatory 
criteria, the Board finds, by a preponderance of the 
evidence, that the veteran's psychiatric disability was 
manifested by no more than severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people, and severe impairment in the 
ability to obtain or retain employment, from October 12, 1995 
to December 11, 1995; and since February 9, 2000.  The Board 
notes that, during the periods of time in question, while the 
veteran has avoided crowds, he has remained married to his 
wife of over 22 years, and lives with her in a house with 
several children.  The veteran has stated that his 
relationships with his wife, daughter, and granddaughter, are 
good and "keep him going," and he spends his days looking 
after a number of children by himself.  Indeed, the veteran's 
ability to establish and maintain effective or favorable 
relationships with people appears no more than moderately 
impaired, as the most recent VA examiner pointed out that the 
veteran is capable of going shopping or going to restaurants 
as long as there are no crowds, and regularly attend his 
psychiatric and physical health appointments, and the 
December 1997 VA inpatient treatment records noted that the 
veteran had fair social skills, in comparison to many PTSD 
sufferers.  

While the veteran's ability to establish and maintain 
effective or favorable relationships with people is no more 
than moderately impaired, the January 2000 psychological 
assessment pointed out that the is able to handle the routine 
of home, but that when placed in an unpredictable 
environment, his functioning was much lower, he had 
difficulty responding to changes in the work environment, and 
he did not have the ability to set realistic goals, or to 
make plans independently of others.  Various entries in the 
treatment records have described the veteran as unemployable.  
While entries dated in May 1996 and July 1997 indicated that 
this was due to his psychiatric disability, which supports 
the 100 percent rating under Fenderson for the period 
December 12, 1995 to February 8, 2000, the remaining entries, 
as well as the February 2000 VA examination report, either 
attributed his unemployability to generally poor health, or 
to his serious heart condition.  In addition, the veteran has 
stated that his unemployment is due to his heart condition.  
Furthermore, the veteran's ability to raise a number of 
children on his own is indicative of a certain amount of 
initiative, flexibility, reliability, and composure.  Thus 
while the veteran is undoubtedly severely impaired in his 
ability to obtain or retain employment, the preponderance of 
the evidence is against a finding that PTSD has resulted in 
more than severe impairment from October 12, 1995 to December 
11, 1995; and since February 9, 2000. 

In addition, as the veteran lives with his wife and family, 
raises the children on his own, can occasionally go to the 
grocery store or out to a restaurant, and regularly attends 
his group therapy and physical health appointments, his 
psychiatric impairment has not more closely approximated 
virtual isolation in the community from October 12, 1995 to 
December 11, 1995; and since February 9, 2000.  

As regards the current regulatory criteria, the Board finds 
by a preponderance of the evidence that PTSD has been 
manifested by no more than occupational and social impairment 
with deficiencies in most areas from October 12, 1995 to 
December 11, 1995; and since February 9, 2000.  While the 
veteran has had occasional suicidal ideation, there is no 
evidence of obsessional rituals which interfere with routine 
activities, indeed the most recent VA examination found no 
obsessive or ritualistic behavior.  The veteran's speech was 
described as rambling in April 1996 and circumstantial in 
January 1997, and on numerous other occasions it was 
described as loud and boisterous.  During the periods of time 
in question, however, it has not been described as 
intermittently illogical, obscure, or irrelevant.  There is 
no evidence of near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively.  On the contrary, the veteran's ability to raise 
young children indicates that he is able to function 
independently, appropriately, and effectively, despite 
periods of depression.  

While there is some evidence of impaired impulse control, 
neglect of personal appearance, and difficulty in adapting to 
stressful circumstances, the Board notes, again, that the 
veteran is able to handle the stress of raising several 
children.  In addition, there is no evidence of spatial 
disorientation.  Finally, while the veteran has some social 
impairment, he is able to maintain effective relationships 
with his wife, daughter and granddaughter.  In view of these 
findings, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 70 percent 
under the current regulations, from October 12, 1995 to 
December 11, 1995; and since February 9, 2000.  












ORDER

Subject to the rules and regulations governing the awards of 
benefits, a 70 percent rating for PTSD is granted, from 
October 12, 1995 to December 11, 1995; a 100 percent rating 
is granted, from December 12, 1995 to February 8, 2000; and a 
70 percent rating is granted, from February 9, 2000.  




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

